The plaintiff, Mary Rego, is wife of the other plaintiff Luigi Rego, sister of the defendant Julia Conti and aunt of the other defendant Margaret Pacileo. Julia Conti was formerly the wife of Michael Gagliardi whom she divorced in 1934. In December, 1925, when Julia Conti was Mrs. Gagliardi she and her husband lived with the plaintiffs. At that time Gagliardi needed money for his business and the plaintiffs loaned him $1000. The evidence does not support the plaintiff's claim that the loan was made to Julia and her husband jointly.
In June of 1927 the plaintiffs loaned the defendant Julia $862.24. Of this amount $500 was unpaid in September, 1932 and $150.00 in November, 1934.
The claim of a loan of $200. in December, 1927, is not substantiated.
In view of the fact that the defendant Julia transferred her property September 16th, 1932, paid the plaintiffs $500 four days later and they made no claim of fraud until January, 1935, it does not appear that the transfer was for the purpose of defrauding the plaintiffs.
It is apparent that when the plaintiffs learned that Julia, then Mrs. Gagliardi, had entered into a contract with her husband, Michael Gagliardi, wherein among other things, she agreed to assume his debt of $1000. to the plaintiffs they decided to sue her for that debt.
The complaint is not based upon this agreement, however, nor is there a privity of contract that would support the claim. *Page 100 
   Judgment is directed for the plaintiffs for the principal sum of $212.24 and interest amounting to $340.61, a total of $552.85 against the defendant, Julia Conti. Judgment is directed for the defendant Margaret Pacileo.